AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 14, 2008 Registration File No. 333- 148643 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (originally filed as Form SB-2) SPACEDEV, INC. (Name of small business issuer in its charter) Delaware (State or jurisdiction of incorporation or organization) 3760 (Primary Standard Industrial Classification Code Number) 84-1374613 (I.R.S. Employer Identification No.) 13855
